DETAILED ACTION
Response to Amendment
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 01/20/2022 have been fully considered.
Regarding the rejection claims 1-4, 7-11, 13-17 and 20 under 35 U.S.C. 103 as being unpatentable over Dailianas et al. (US9805345B1) in view of Fildebrandt et al. (US20200186422A1), Applicant's amendments have necessitated new grounds of rejection, rendering at least some of the arguments moot. Claims 1-4, 7-11, 13-17 and 20 are rejected under 35 U.S.C. 102 as being anticipated Dailianas et al. (US9805345B1). Although some or all of these new grounds of rejection rely on previously-cited references, the references have been applied in new and different combinations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 13-17 and 20 are rejected under 35 U.S.C. 102 as being anticipated Dailianas et al. (US9805345B1).
Regarding claim 1, Dailianas discloses a system comprising ([col 39 line 43] shows a system to scale an application): 
a processing device ([col 40 lines 42-46]); and 
a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising ([col 40 lines 42-46]): 
accessing a resource utilization metric for a containerized application currently running in a cloud system that includes a container orchestration platform [platform manager] ([col 8 line 4] shows a platform manager in a container system; [col 2 lines 10-14] shows one or more containers, each of which is allocated exclusive access to compute resources, using a separate name space, that it may use to 
provisioning, using a scale function in a resource controller, a number of instances of the containerized application ([col 8 lines 32-33] shows resource scaling in the virtualization environment; [col 39 lines 1-17] shows horizontally-scaled applications are scaled by provisioning additional application components and dividing the work to be done among the old and new components; application A1 is associated with a first virtual machine VM1 (or alternatively, a container); [col 31 lines 26-54] shows the process 1400 concerns creating a new instance of a SE (service entity) by scaling out, or adding more application components; [col 32 lines 58-60] shows the decision to create another instance (scale out) of the Application Server); 
determining an autoscaled value for a number of pods [Service Entities (SEs)] for the instances of the containerized application to maintain a target value for the resource utilization metric ([col 2 lines 10-14] shows one or more containers, each of which is allocated exclusive access to compute resources, using a separate name space, that it may use to execute applications or programs; [col 29 line 67; col 30 line 1] shows a Service Entity (SE) is a Virtual Machine or a Container; [col 31 lines 26-27] shows the process 1400 concerns creating a new instance of a SE; [col 32 lines 58-61] shows scaling SEs to create another instance (scale out) of an application; [col 31 lines 26-54] shows the process 1400 concerns creating a new instance of a SE (service entity) by scaling out, or adding more application components; [col 39 lines 42-46] shows the system is able to scale an application either vertically (reconfigure) or horizontally (auto-scale) to achieve a target Quality of Service (QoS), e.g. determining an autoscaled value to achieve a target QoS);
detecting, using a horizontal pod autoscaler, a statistically outlying event [peaks may likely be up to 5 Gbps peaks] corresponding to a performance degradation caused by overloading a pod running an instance of the containerized application ([col 39 lines 42-46] shows the system is able to scale an application horizontally (auto-scale); [col 2 lines 51-55; col 23 lines 14-37] shows the manager may prevent congestion and overloaded servers by periodically estimating both the average storage I/O capacity used and the average available I/O capacity; the virtualization systems may attempt to take into account a variety of parameters, such as how these parameters have evolved in the past, and how they are likely to evolve in the future; [col 24 lines 34-42] shows if the I/O streams associated with the containers are correlated, their peaks may likely be compounded to generate, for example, up to 5 Gbps peaks, utilizing 125% of the capacity and generating sustainable congestion, delays, and losses, e.g. degradation in application performance);
providing, using the horizontal pod autoscaler, input to the scale function based on the outlier event for the scale function to make an adjustment to the number of instances of the containerized application ([col 39 lines 42-46] shows the system is able to scale an application horizontally (auto-scale); [col 32 lines 57-60] shows the decision to create another instance (scale out) of the Application Server); 
adjusting, using the resource controller and based on the adjustment to the number of instances, the autoscaled value for the number of pods for the containerized application running in the cloud system [col 32 lines 57-60] shows the decision to create another instance (scale out) of the Application Server); and 
scaling the number of pods for the containerized application running in the cloud system in accordance with the autoscaled value ([col 32 lines 57-60] shows the decision to create another instance (scale out) of the Application Server; [col 39 lines 42-46] shows the system is able to scale an application to achieve a target Quality of Service (QoS), e.g. in accordance with the autoscaled value to achieve a target QoS.)

Regarding claim 2, Dailianas as applied to claim 1 discloses the target value of the resource utilization metric is determined so as to maintain the resource utilization metric within a preselected range of the target value (Dailianas; [col 4 lines 50-51] shows QoS requirements are specified using Service Level Agreements (SLAs); [col 21 lines 44-45] shows keeping the SLA performance within a desired tolerance range.)

Regarding claim 3, Dailianas as applied to claim 1 discloses the operation of scaling the number of pods comprises an operation of ejecting [suspending or terminating a container] the pod out of or an operation of inserting [creating a new instance of a SE] the pod into a pool of pods for instances of the containerized application (Dailianas; [col 9 lines 16-20] shows a group of containers may be clustered into a container-Point-of-Delivery (cPOD) system, to run related applications; [col 31 lines 26-27] shows the process 1400 concerns creating a new instance of a SE, or suspending the operation of an existing SE; [col 26 lines 1-2] shows to terminate containers, or to disallow their re-activation.)

Regarding claim 4, Dailianas as applied to claim 3 discloses statistically outlying event [peaks may likely be up to 5 Gbps peaks] is based on at least one of a failure rate, a number of consecutive failures, or a percentage of failed operations of the instance (Dailianas; [col 24 lines 39-42] shows if the I/O streams are correlated, their peaks may be likely compounded to generate, for example, up to 5 Gbps peaks, utilizing 125% of the capacity and generating sustainable congestion, delays, and losses; [col 26 lines 46-53] shows the container repeats its attempts to acquire resources, but doubles the waiting period between repetitions with every failure. If failures persist beyond some timeout period, the container abandons attempts to launch and begins to terminate), and 
wherein the cloud system is configured to perform the operation of inserting after a specified amount of time has passed from an ejection (Dailianas; [col 26 lines 46-53] shows the container repeats its attempts to acquire resources, but doubles the waiting period between repetitions with every failure. If failures persist beyond some timeout period, the container abandons attempts to launch and begins to terminate; [col 13 lines 49-58] shows the software system creating a second instance and switching to the second instance of upon detecting the failure of the first instance.)

Regarding claim 7, Dailianas as applied to claim 1 discloses the horizontal pod autoscaler is configured to provide the input to the scale function in response to a network proxy detecting the statistically outlying event (Dailianas; [col 24 lines 39-42] shows if the I/O streams are correlated, their peaks may be likely compounded to generate, for example, up to 5 Gbps peaks, utilizing 125% of the capacity and generating sustainable congestion, delays, and losses; [col 30 lines 9-10] shows decisions to scale out will apply to SEs.)

Regarding claims 8-11 claims 8-11 are method claims. These method claims require limitations that are similar to those recited in the system claims 1-4 to carry out the method steps.  And since the reference of Dailianas teaches the system that carries out the method including limitations required to carry out the method steps, therefore the method claims 8-11 would have also been anticipated in view of the structure disclosed in Dailianas.

Regarding claim 13, Dailianas as applied to claim 8 discloses adjusting the autoscaled value comprises using the horizontal pod autoscaler to provide the input to the scale function in response to a network proxy detecting the statistically outlying event (Dailianas; col 39 lines 42-46] shows the system is able to scale an application horizontally (auto-scale); [col 23 lines 14-37] shows the manager may prevent congestion and overloaded servers by periodically estimating both the average storage I/O capacity used and the average available I/O capacity; the virtualization systems may attempt to take into account a variety of parameters, such as how these parameters have evolved in the past, and how they are likely to evolve in the future; [col 24 lines 34-42] shows if the I/O streams associated with the containers are correlated, their peaks may likely be compounded to generate, for example, up to 5 Gbps peaks, utilizing 125% of the capacity and generating sustainable congestion, delays, and losses, e.g. degradation in application performance.)

Regarding claims 14-16, claims 14-16 are directed to a computer-readable medium. Claims 14-16 require limitations that are similar to those recited in the system claims 1-3 to carry out the method steps.  And since the reference of Dailianas teaches the system that carries out the method including limitations required to carry out the method steps, therefore claims 14-16 would have also been anticipated in view of the structure disclosed in Dailianas.

Regarding claim 17, Dailianas as applied to claim 16 discloses the statistically outlying event is based on at least one of a failure rate, a number of consecutive failures, or a percentage of failed operations of the instance and an insertion occurs a specified amount of time after an ejection (Dailianas; [col 24 lines 39-42] shows if the I/O streams are correlated, their peaks may likely be compounded to generate, for example, up to 5 Gbps peaks, utilizing 125% of the capacity and generating sustainable congestion, delays, and losses; [col 26 lines 46-53] shows the container repeats its attempts to acquire resources, but doubles the waiting period between repetitions with every failure. If failures persist beyond some timeout period, the container abandons attempts to launch and begins to terminate.)

Regarding claim 20, Dailianas as applied to claim 14 discloses the processing device to use the horizontal pod autoscaler to provide the input to the scale function in response to a network proxy detecting the statistically outlying event (Dailianas; col 24 lines 39-42] shows if the I/O streams are correlated, their peaks may be compounded to generate, for example, up to 5 Gbps peaks, utilizing 125% of the capacity and generating sustainable congestion, delays, and losses; [col 39 lines 42-46] shows the system is able to scale an application horizontally (auto-scale); [col 32 lines 57-60] shows the decision to create another instance (scale out) of the Application Server).)

Claims 5-6, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dailianas in view of Mestery et al. (US10764244B1).
Regarding claim 5, Dailianas as applied to claim 1 fails to teach the resource controller is configured to provide a service mesh that interconnects the instances of the containerized application, wherein the input is provided to the scale function using the service mesh.
However, Mestery discloses the resource controller is configured to provide a service mesh that interconnects the instances of the containerized application, wherein the input is provided to the scale function using the service mesh ([col 11 lines 61-65] shows an orchestration system 304 may work in coordination with the service mesh 302 for deployment, scaling, and management of containerized applications such as in the containers 330a-c of the service mesh 302.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Dailianas with the teaching of Mestery in order to deliver a pervasive layer of services across all environments that containerized applications and microservices can be connected to the service mesh (Mestery; [col 4 lines 51-53]).

Regarding claim 6, Dailianas-Mestery as applied to claim 5 discloses the containerized application comprises a microservice, the system further comprising a network proxy configured to detect the statistically outlying event using the service mesh (Mestery; [col 4 lines 24-46] shows a "service mesh" is employed to manage and deliver the microservices; [col 9 lines 31-60] shows the management layer 202 can abstract the complexities and dependencies of the layers in the service mesh and provide a user with tools and workflows to manage conditions of the network, services, errors, notifications, alerts, and so forth.)

Regarding claim 12, Dailianas as applied to claim 8 discloses detecting the statistically outlying event comprises monitoring a network proxy configured to detect the statistically outlying event (Dailianas; [col 9 lines 65-67] shows the software system 200 also may be used to monitor, detect, and handle congestion conditions; col 23 lines 14-37] shows the manager may prevent congestion and overloaded servers by periodically estimating both the average storage I/O capacity used and the average available I/O capacity; the virtualization systems may attempt to take into account a variety of parameters, such as how these parameters have evolved in the past, and how they are likely to evolve in the future; [col 24 lines 34-42] shows if the I/O streams associated with the containers are correlated, their peaks may likely be compounded to generate, for example, up to 5 Gbps peaks, utilizing 125% of the capacity and generating sustainable congestion, delays, and losses.)
Dailianas fails to teach the containerized application comprises a microservice, the method further comprising providing a service mesh for the microservice, and wherein detecting the outlier event comprises monitoring a network proxy configured to detect the outlier event using the service mesh.
However, Mestery discloses the containerized application comprises a microservice, the method further comprising providing a service mesh for the microservice ([col 11 lines 61-65] shows an orchestration system 304 may work in coordination with the service mesh 302 for deployment, scaling, and management of containerized applications such as in the containers 330a-c of the service mesh 302; [col 4 lines 45-46] shows a "service mesh" is employed to manage and deliver the microservices), and 
wherein detecting the outlier event comprises monitoring a network proxy configured to detect the outlier event using the service mesh (Mestery; [col 9 lines 56-60] shows the management layer 202 can abstract the complexities of the service mesh and provide a user with tools to manage conditions of the network, services, errors, notifications, alerts, and so forth.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Dailianas with the teaching of Mestery in order to deliver a pervasive layer of services across all environments that containerized applications and microservices can be connected to the service mesh (Mestery; [col 4 lines 51-53]).

Regarding claim 18, Dailianas as applied to claim 14 fails to teach the processing device to control deployment of the instances of the containerized application in a service mesh.
However, Mestery discloses the processing device to control deployment of the instances of the containerized application in a service mesh ([col 11 lines 61-65] shows an orchestration system 304 may work in coordination with the service mesh 302 for deployment, scaling, and management of containerized applications such as in the containers 330a-c of the service mesh 302.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Dailianas with the teaching of Mestery in order to deliver a pervasive layer of services across all environments that containerized applications and microservices can be connected to the service mesh (Mestery; [col 4 lines 51-53]).

Regarding claim 19, Dailianas-Mestery as applied to claim 18 discloses the containerized application comprises a microservice and the program code that is executable by the processing device causes the processing device to use a network proxy configured to detect the outlier event by monitoring the service mesh (Mestery; [col 4 lines 24-46] shows a "service mesh" is employed to manage and deliver the microservices; [col 9 lines 31-60] shows the management layer 202 can abstract the complexities and dependencies of the layers in the service mesh and provide a user with tools and workflows to manage conditions of the network, services, errors, notifications, alerts, and so forth.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TAN DOAN/Primary Examiner, Art Unit 2442